internal_revenue_service department of the treasury uniform issue list washington dc coo q kr kk kkk kk rk kr kek kk kk kk kk kk kk rk ee or tk kk kkk kk a kk keke contact person kk kk ek kk ke telephone number kee kkkke rk kkk kar kk eek in reference to date kkk kk rk we 2d lg t braty attn ek rk kr rk kr kk rk eker ek oh ek ok kk kk kkk legend church a ss kk kkk kkk kkk kkk kk congregation a l i ror or kt a ee ei a ee err kkk kek rok kk rk rk rk kk diocese b ee en a arene een kk ek ek ok kk kk corporation c t i ko kk kk kk ek kkk kare kek rr kr kr kkk kkk kkk plan x rok rr kek kk ek kkk eker ek e directory d i l er ek ek kk kr rk dk kk kk ee kkk kr kr er keke ke keke ek ladies and gentlemen this is in response to a letter dated june supplemented by letters dated date and march representative requested letter rulings on your behalf concerning whether plan x qualifies as sec_414 of the internal_revenue_code in which your authorized a church_plan under the code date as kkk ikk rk kk kkk kek kkk ek in support of the ruling requests the following facts and representations have been submitted corporation c was co-founded by congregation a and no part of the earnings shall diocese b both are church a institutions corporation c was incorporated in to provide care shelter and maintenance for elderly and infirm people and to carry on philanthropic charitable and religious activities in consonance with the doctrines of church a other general purposes are to own hold operate and maintain a home or homes necessary and proper to provide such care inure to the benefit of any incorporator director member or private individual nor shall the corporation engage in any activity other than those incidental and necessary to carry out its purposes in a manner consistent with the requirements of sec_501 of the code or dissolution none of the property of the corporation shail be distributed to any incorporator director member or private individual but the net assets of the corporation remaining after payment and satisfaction of its proper debts and liabilities shall be devoted to such charitable uses as will accomplish as nearly as possible the purposes for which the corporation was formed in the event of liquidation under its by-laws the members of corporation c shall be who shall be the chairman the and two persons designated by the bishop of diocese b the bishop of diocese b superior general of congregation a who shall be vice- chairman two members of the general counsel of congregation a a majority of corporation c’s members are officers of church a’s institutions and the authority for the management of corporation c vested in a board_of directors except for the administrator of corporation c who is appointed by the superior general of congregation a and approved by the board_of directors the officers are elected by the board_of directors article vi officers shall at all times conduct the business of corporation c and its policies and practices in a manner the members elect the board_of directors all members directors and at paragraph pursuant to is --gg0108044 kk kk rk kk kk kk rk kk ek consistent with the canons laws rules and regulations of church a and diocese b corporation c was held to be a tax-exempt_entity under of the code under the annual group ruling sec_501 dated june listed in directory d including corporation c diocese b and congregation a that letter covers all organizations as further evidence of corporation c’s association with church a corporation c diocese b and congregation a are listed in directory d plan x a defined_benefit_plan was restated and for the purpose of providing plan x provides at section executed april retirement income security for certain employees of corporation c that the plan_administrator has complete control of the administration of the plan power to construe the plan provisions and to determine questions relating to the employees’ eligibility to participate the amount of benefit to any participant beneficiary spouse or contingent annuitant may become entitled the plan corporation c was named as the administrator of the plan_administrator has the in part on date the secretary of corporation c amended section dollar_figure of plan x certified that the board_of trustees adopted amendment no to plan x to establish an administrative committee and to designate the administrative committee as plan_administrator amendment no entirety to provide that the committee shall consist of two or more individuals designated by the employer_corporation c the employer shall designate an individual to serve on the committee only if the individual shares common religious bonds and convictions with church a and each member of the committee shall serve at the pleasure of corporation c committee has the sole purpose of administering the plan is provided with broad authority in order to fulfill its responsibilities in its the and al ee ee ee ee ee neither corporation c nor the administrator of plan x have ever made an election under sec_1_410_d_-1 of the income_tax regulations to have the provisions of the employee_retirement_income_security_act_of_1974 apply to plan x based on these facts and representations your authorized representative requested the following rulings plan x as amended on april a church_plan described in sec_414 of the code and is deemed to be a church_plan since date within the meaning of sec_414 e a of the code is to qualify under sec_40l a of the code an employees' plan generally must meet the minimum_participation_standards of sec_410 and the minimum vesting standards of sec_411 minimum_funding standards of sec_412 sections however contains an exception for a church_plan as defined in sec_414 unless an election has been made in accordance with sec_410 c qualified_pension plans also must meet the each of these b e b and h see sections sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 e a of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both or a convention or association of churches if such for the employees of a church o20 ek kek ok kk ok ek kkk kok kkk kk organization is controlled by or associated with a church or a convention or association of churches in pertinent part sec_414 b of the code provides that an employee of a church or a convention or association of churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code which is controlled by or associated with a church or a convention or association of churches and sec_414 e c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as of sec_414 e an employee under subparagraph b sec_414 d of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 a of the code provides that if a fails to meet one or more plan intended to be a church_plan of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years sec_414 term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan's failure to meet one or more of the church_plan requirements c i provides in pertinent part that the in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 b of the code in os kk rk kk kr rk rk rk addition a church_plan must be established and maintained for its employees by a church or by a convention or association of churches which is exempt from tax under sec_501 as provided in sec_414 or by an organization described in sec_414 a of the code in this case corporation c is controlled by congregation a and diocese b which are church a institutions and corporation c shares common religious bonds and convictions with church a as well as congregation a and diocese b congregation a diocese b and corporation c are listed the internal_revenue_service has determined in directory d that any organization listed or appearing in directory d an organization described in sec_501 that is exempt from tax under sec_501 a service has determined that organizations that are listed in directory d also are considered to be associated with share common religious bonds with church a of the code also and the is and diocese b their relationship to church a in view of the control of corporation c by congregation the stated and their listing in directory d a purposes of corporation c we conclude that the employees of corporation c are deemed employees of church a under sec_414 e b of the code for purposes of the church_plan rules additionally under the principles of sec_414 e c of the code church a is deemed the employer of employees of corporation c therefore is treated as the employer of that organization's employees for purposes of the church_plan rules of sec_414 of the code and having established that the employees of corporation c are deemed to be employees of the church the remaining issue is whether the retirement committee which administers plan x is controlled by or associated with a church or a convention or association of churches the principal purpose or function of which is the administration or funding of a plan or oot kr rk rk kk kr kk kkk ke kkk program within the meaning of sec_414 e a of the code prior to date corporation c was the administrator of plan x organization whose principal stated purpose or function was the administration of plan x accordingly plan x failed to meet one of the requirements that it had to meet in order to be a church_plan prior to that date corporation c was not an plan x's failure to meet the requirement described above was corrected on april corporation c's board_of trustees a retirement committee was formed when by resolution of plan x is currently administered by a retirement corporation cc as required under sec_414 a committee named by corporation c the principal purpose and function of the retirement committee is the administration of plan x of the code membership of the retirement committee consists of persons named by corporation c controlled by congregation a and diocese b retirement committee for plan x is currently an organization controlled by or associated with a church or a convention or association of churches the principal purpose or function of which is the administration of a plan for the provision of retirement benefits for individuals and their beneficiaries who are deemed to be employees of a church or a convention or association of churches within the meaning of sec_414 a therefore the in turn of the code is the correction was made within the correction_period defined in sec_414 c i of the code accordingly based on these facts and representations we conclude as follows plan x as amended on date is a church_plan described in sec_414 of the code and is deemed to be asf rk rk rk rr kk kk kkk a church_plan since april sec_414 e a of the code within the meaning of this letter expresses no opinion whether plan x qualified_plan under sec_401 the determination as under sec_40l a appropriate key district director's office of the internal_revenue_service to whether a plan remains qualified is within the jurisdiction of the or a a of the code is this ruling is directed only to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 of the code provides that the original of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours fob c kidd le ty john g riddle ur manager employee_plans technical group tax exempt government entities division enclosures deleted copy of this letter notice of intention to disclose notice
